       Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 LORENZO BYRD, on behalf of TOMMY
 L. BYRD, an incompetent adult,
          Plaintiff
                                                      NO. 1:20-CV-03090-LMM
 vs.
 UNITED STATES OF AMERICA,
          Defendant




                      PLAINTIFF’S SUR-SURREPLY TO
                       GOVERNMENT’S SURREPLY TO
                           PLAINTIFF’S MOTION

       In this brief, Plaintiff addresses the Government’s new arguments con-

cerning FTCA jurisdiction and Rule 17(c). Before addressing these points,

Plaintiff notes that the Government’s surreply concedes three very important

issues:

          •   First, the surreply never mentions the substitution of par-
              ties issue under Rule 17(a). That’s because—if the Govern-
              ment is right about capacity and that Mr. Tommy Byrd is
              not a party, both disputed by Plaintiff—the Court should
              join and substitute him as a party. Fed. R. Civ. P. 17(a). And
              Rule 17(a) states that a “court may not dismiss an action”
              unless it first allows joinder or substitution of parties.

          •   Second, the Government now concedes that the law of the
              domicile determines capacity of Mr. Tommy Byrd. Dkt. No.
              33, at 2, 4.

          •   Third, it concedes and acknowledges that a federal court, for
              the limited purposes of managing a lawsuit, may make a
              competence determination. Dkt. No. 33, at 5 (“there may be
              an occasion which compels a federal court to make a finding
              of incompetence”).

                                     Page 1 of 11
    Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 2 of 11




                          FTCA JURISDICTION

    The Government does not address or even cite Free and Avila, which hold

that no state or other authority is necessary for the presentation of an FTCA

claim. Free v. United States, 885 F.2d 840, 842 (11th Cir. 1989); Avila v. INS,

731 F.2d 616, 619 (9th Cir. 1984) (allowing the claim of an adult incompetent

son by father without authority or conservatorship); see also Dkt. No. 30, at 2

(Plaintiff’s reply discussing these cases). In failing to grapple address this is-

sue, the Government effectively concedes the applicability of those cases.

    The only plausible contrary interpretation is the Government’s citation of

28 C.F.R. § 14.3. Dkt. No. 33, at 8. But FTCA cases uniformly hold that

claims are properly presented even though claimants “did not satisfy the reg-

ulation requiring documentation of the authority of the person filing on his

behalf.” Conn v. United States, 867 F.2d 916, 919 (6th Cir. 1989) (Although

the filing “did not satisfy the regulation requiring documentation of the au-

thority of the person filing … this failure does not render the form an ineffec-

tive presentment.”) (citing cases); Tansco Leasing Corp. v. United States, 896

F.2d 1435, 1443–44 (5th Cir. 1990) (compliance with regulations is not re-

quired for jurisdictional presentation).

    For example, the Northern District of Georgia holds that the failure of a

claimant to present an administrative claim with authority, in violation of

VA regulations, did not deny the court of subject-matter jurisdiction. Larche-

veaux v. United States, No. 1:17-CV-656-MHC, 2017 WL 8292438, at *4–6

(N.D. Ga. Oct. 2, 2017); Campeau v. United States, No. 1:13–cv–3682–WSD,

2015 WL 1308282, at *12 (N.D. Ga. Mar. 23, 2015) (claim “was not required

to be submitted by the person with standing under Georgia law to bring a

lawsuit”).

                                    Page 2 of 11
      Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 3 of 11




                                RULE 17(C)

      Plaintiff would respectfully show the Court: (1) the Government’s misap-

plies the case law in its surreply; (2) the Government’s standing analysis ig-

nores the U.S. Supreme Court case on the issue; and (3) the Government asks

this Court decide competency as a matter of law, when it’s actually a factual

question.


 1.     The Government misapplies the case law.

      To begin, the Government’s use of case law is inapplicable at best and

misleading at worst. For example, it cites Ferrelli, which actually holds that

district court judges have no sua sponte obligation to inquire into capacity of

a pro se plaintiff. Ferrelli v. River Manor Health Ctr., 323 F.3d 196, 201 (2d

Cir. 2003). Importantly, Ferrelli noted that “if the court received verifiable ev-

idence from a mental health professional” that an individual had an incapac-

ity, “it likely would be an abuse of the court’s discretion not to consider

whether Rule 17(c) applied.” Id. (emphasis added). In this case, the Court has

verifiable evidence from a neurologist demonstrating Mr. Byrd’s incapacity in

line with Maryland law. Dkt. No. 26-1 (Altman declaration); see also infra, at

Section 3 (applying Maryland law). Similarly, the Government cites Williams

v. Rickman, which actually stands for the proposition that an individual who

is able to “adequately litigate his claims” does not require a trial court to “sua

sponte appoint[] a guardian.” 759 Fed. Appx. 849, 851 (11th Cir. 2019).

      Then, the Government cites Hundell for the proposition that a state-

court adjudication is necessary. Dkt. No. 33, at 4–5. But the case says the op-

posite. Hundell notes that the easy question is where, “obviously,” a prior a

legal adjudication of incompetence has been made. 800 F.2d 377, 384 (4th


                                   Page 3 of 11
    Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 4 of 11




Cir. 1988) (examining the competency law of Maryland to be sued). However,

the Fourth Circuit contemplates the precise situation where district court

may need to make a competency determination for an individual not already

adjudicated incompetent. Id. at 384. The Fourth Circuit never reaches that

question because the question presented—like Williams and Ferrelli—was:

does the trial court abuse its discretion for failing to sua sponte inquire into

the competence of a pro se litigant solely “on the basis of his conduct of rec-

ord?” Id. at 386 (holding: of course not).

    Sometimes, the cases cited by the surreply directly contradict the Gov-

ernment’s position. E.g., Shankar v. United States, No. 13–cv–01490, 2014

WL 523960, at *14 (N.D. Cal. Feb. 6, 2014) (in an FTCA action, the Court

must “determine whether plaintiff is incompetent for the purposes of this ac-

tion due to his mental disability, and if he is, whether he has a ‘duly ap-

pointed representative’ for the purpose of pursuing this action, or whether it

is appropriate to appoint a guardian ad litem”).

    Other times, the Government cites cases involving pro se plaintiffs or

where no developed record exists, and claims they are “very similar.” E.g.,

Scarbrough v. Alabama, No. 13–00110–WS–N, 2013 WL 6094675, at *3 (S.D.

Ala. Nov. 20, 2013) (pro se plaintiff cannot represent another); Sanders v.

Kansas, 317 F. Supp. 2d 1233, 1339 (D. Kan. 2004) (“the record before the

court fails to show incompetence”). The “very similar” case, Scarbrough, ex-

emplifies the Government’s misapplication of the law. In that case, the court

afforded the pro se Plaintiff the very relief sought here—the court allowed the

plaintiff to proceed as next friend, but only if she got a lawyer within the

court-ordered deadline. Scarbrough v. Alabama, No. 1:13-cv-00110-WS-N, at




                                    Page 4 of 11
         Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 5 of 11




3 (S.D. Ala. July 18, 2013) (Dkt. No. 5). But because plaintiff failed to get a

lawyer, the Court dismissed. Scarbrough, 2013 WL 6094675, at *3.

         Likewise, take Caitlin: the Government claims it’s “procedurally indistin-

guishable.” In Caitlin, the court dismissed the FTCA claim after plaintiff filed

an administrative claim without a sum certain and did not wait six months

prior to filing suit. 1 Catlin v. United States, No. 18-cv-322, 2018 WL 4204830,

at *4 (S.D. Cal. Sept. 4, 2018). But even then, the Court allowed the plaintiff

to amend her complaint as to the other claims. Id. at *5.

         In sum, none of the Government’s cases deny the Court the power to ap-

point a guardian ad litem or issue other “appropriate order.” Fed. R. Civ. P.

17(c). And should the Court decline to issue such order, none of the Govern-

ment’s cases allow it to dismiss this case without an opportunity to “ratify,

join, or substitute” Mr. Tommy Byrd into the action. Id. 17(a)(3).


    2.     The Government misunderstands the law surrounding the
           standing of a next friend

         Having conceded the law of the domicile applies to Tommy Byrd, the

Government moves the goal post and now argues that Georgia law applies to

Mr. Lorenzo Byrd’s capacity to sue. Dkt. No. 33, at 8–9 & n.4. In actuality, a

next friend’s ability to sue is a question of federal law and Whitmore v. Ar-

kansas offers seminal rule. 495 U.S. 149 (1990); see also Dkt. No. 26, at 3–4

(Plaintiff’s motion applying the Whitmore elements to this case).




1    In this case, Mr. Byrd’s administrative claim stated a sum certain (see Dkt. No.
     28-1, at 1) and he timely filed his claim and lawsuit. Compare Dkt. No. 1, at 4 ¶
     4.1–4.2 (Complaint) with Dkt. No. 17, at 7 ¶ 4.1–4.2 (admissions).

                                       Page 5 of 11
    Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 6 of 11




    Whitmore confines the question of jurisdictional standing to the real

party in interest. T.W. v. Brophy, 124 F.3d 893, 896 (7th Cir. 1997). In T.W.,

Judge Posner explained that if the real party has standing, next-friend stand-

ing “is not a separate issue of standing. Even allowing a complete stranger to

bring suit in their name as their next friend because they cannot sue on their

own behalf would not violate Article III.” Id. (involving a complete stranger

as next friend) (emphasis added). However, as a policy, the rule limits next

friends to those that have significant relationship. Id.

    In that context, John v. Royal Caribbean Cruises, Ltd. applies the

Whitmore rule to an aphasic stroke case. No. 07-22766-CIV, No. 2008 WL

11407174 (S.D. Fla. June 11, 2008). Contrary to the Government’s argument,

what matters is not that there are other examples of the very specific factual

issue presented in John, but whether other cases follow the Whitmore rule.

And they do:

       •   Ali Jaber v. United States, 155 F. Supp. 3d 70, 75–76
           (D.D.C. 2016) (reaching merits after applying Whitmore to
           allow next friend to prosecute on behalf of real parties who
           could not prosecute themselves due to war overseas).

       •   AT&T Mobility v. Yeager, 143 F. Supp. 3d 1042, 1051–54
           (E.D. Cal. 2015) (this case surveys the rule around Rule
           17(c), including the types of evidence that may be used by a
           federal court in competency determination, and the law and
           responsibilities of a guardian ad litem (or next friend) in
           contrast to a general guardian).

       •   Gudavadze v. Kay, 556 F. Supp. 2d 299, 301 n.2 (S.D.N.Y.
           2008) (applying the Whitmore test and allowing the brother
           of a defendant to proceed as next friend where the individ-
           ual was imprisoned overseas).

       •   Bowen v. Rubin, 213 F. Supp. 2d 220, 223 (E.D.N.Y. 2001)
           (the court appointed a next friend after plaintiff met New

                                   Page 6 of 11
         Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 7 of 11




               York law on competency using the declarations of psychia-
               trists).

And while Whitmore arose in the habeas context, the above cases and others

have extended it to general civil litigation in interpreting Rule 17(c). E.g.,

Sam v. Carcieri, 608 F.3d 77, 90 (1st Cir. 2010) (civil rights action); Carson v.

Heineman, 240 F.R.D. 456, 516 (D. Neb. 2007) (citing cases).

         So, the Court need only ask two questions: does the next friend provide

“adequate explanation” for the real party’s inability to prosecute his claim

and does the next friend have a “significant relationship” with the real party?

Whitmore, 495 U.S. at 163–64. 2


    3.     The Government confuses the Maryland competency test

         Throughout its briefing, the Government conflates state-law competency

required for a general guardian for the Rule 17 test. E.g., Dkt. No. 33, at 2–3.

But under federal law, “a guardian ad litem is not a general guardian.”

AT&T Mobility LLC v. Yeager, 143 F. Supp. 3d 1042, 1051 (E.D. Cal. 2015).

Whereas the latter takes control of the person and estate, a guardian ad li-

tem’s role is limited to managing the lawsuit. Id. at 1051–52. A guardian ad


2    But even if federal law did not resolve this procedural question, Georgia allows
     an agent to bring suit using a power of attorney. Ga. Code Ann. § 10-6B-51
     (2017); see Exh. 1, at 2 (Power of Attorney authorizing the maintenance of law-
     suits). The Government’s argument that the Mr. Byrd executed the power of at-
     torney after his stroke conflates intellectual incapacity with all other types of in-
     capacity. The case law is clear that even an individual without any physical disa-
     bility may still be incapacitated for the purposes of effectively pursuing litiga-
     tion. E.g., Ali Jaber, 155 F. Supp. 3d at 76 (overseas war causes inability to ac-
     cess courts). And as Plaintiff demonstrated, Mr. Tommy Byrd’s incapacity under
     Maryland law does not rely on his intellectual incapacity. Instead, his short-term
     memory problems and delayed comprehension require a representative to help
     him pursue his rights in this Court.



                                        Page 7 of 11
     Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 8 of 11




litem may either be a lawyer or a non-lawyer represented by counsel. Id. at

1052. But it’s with the lens that a guardian ad litem is not a general guardian

under state law, that Rule 17(c) examines the law of the domicile.

     And to be clear, Maryland law defines disability in one of two ways. Ei-

ther a person cannot “manage effectively” his property under section 13-

201(c)(1) or health and safety reasons under section 13-705(b) require a

guardian. Md. Code Ann., Est. & Trusts § 13-101(f). 3 And while Maryland

law spells the procedure for appointing a general guardian, Maryland proce-

dural law does not apply to the Rule 17(c) guardian ad litem question.

Thomas v. Humfield, 916 F.2d 1032, 1035 (5th Cir. 1990).

     Here, Mr. Byrd meets either test under Maryland law. Under the first

test, a combination of short-term memory problems and difficulty quickly and

easily reading prevent him from effectively managing his finances. Dkt. No.

26-1, at 1–2 ¶ 4 (Altman Declaration). And this lawsuit makes him a person

“who has or may be entitled to property or benefits which require proper

management.” Md. Code Ann., Est. & Trusts § 13-201(c)(2). Commonly, the

appointment of a guardian ad litem comes after settlement and usually in a

joint or unopposed motion because individuals like Mr. Byrd require manage-

ment of the proceeds of any lawsuit. E.g., Lee v. United States, No. 5:18-cv-

00088-JKP (W.D. Tex. Nov. 25, 2020) (Dkt. No. 59) (finding disability and


3   Regarding this statute, the Government argues that Maryland law requires a
    state-court adjudication. Here again, the Government adds words that are not
    there. This time, the Government asks this Court to add the word “state” into a
    statute that simply says, “judged by a court.” Dkt. No. 33, at 3 n.1 (citing Md.
    Code Ann., Est. & Trusts § 13-101(f)); see also AT&T Mobility, LLC v. Yeager,
    143 F. Supp. 3d at 1049 (the courts obligation under Rule 17(c) does not arise
    “until after a determination of competency has been made by the court in
    which the issue is raised.”) (emphasis added).

                                     Page 8 of 11
    Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 9 of 11




approving of the settlement); id. (Dkt. No. 38) (motion and accompanying text

order appointing a guardian ad litem).

    Under the second test, section 13-705(b) allows for the appointment of a

guardian when two elements are met: (1) the individual is unable to “com-

municate responsible decisions,” including provisions of healthcare, food,

clothing and shelter because of a mental disability; and (2) no less restrictive

form of intervention is available consistent with the person’s welfare and

safety. First, all the evidence before the Court establishes Mr. Byrd has se-

verely impaired comprehension and his stroke prevents him from living inde-

pendently. Dkt. No. 26-1, at 2 ¶ 5–6 (Altman Declaration); see also Dkt. No.

30, at 8–9 (context to the Government’s lone medical exhibit and attaching

the remainder of that record as Dkt. No. 30-5). That’s because Mr. Byrd’s dis-

ability has very serious health and safety concerns. For example, Mr. Byrd

should not drive, not just because of his memory. The inability to quickly

read and immediately comprehend road signs places him as a danger to him-

self and others on the road. Allowing Mr. Byrd to use a stove represents a fire

risk to himself and his family. Id. Since filing Dr. Altman’s declaration, Plain-

tiff has disclosed his experts under the Court’s scheduling order. Dr. Altman

provided a 45-page report detailing his opinions on the extensive medical care

and supervision that Mr. Byrd needs as a function of his stroke. See Dkt. No.

36-11, at 31–34 (“Projected Health Care Needs”).

    And under the second prong of section 13-705(b)(2), there’s no evidence to

dispute Dr. Altman’s conclusion that Mr. Byrd needs supervision and man-

agement of his affairs, and no less restrictive form of intervention is con-

sistent with his welfare and safety. Dkt. No. 26-1, at 2 ¶ 7.




                                   Page 9 of 11
   Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 10 of 11




                               CONCLUSION

    The Court should make a decision based on the evidence before it. And

the record before this Court shows a man with a disability that requires

guardian ad litem for the limited purpose of managing this lawsuit. But

should the Court decide against issuing such an order, Rule 17(a) requires a

reasonable time for ratification, joinder, or substitution of the real party, re-

lating back to the filing of the complaint.


                                         Respectfully Submitted,


                                         /s/ Tom Jacob
                                         TOM JACOB, pro hac vice
                                             tjacob@nationaltriallaw.com
                                             Texas State Bar #24069981
                                         STEVEN HASPEL, pro hac vice
                                             shaspel@nationaltriallaw.com
                                             Texas State Bar #24109981
                                         WHITEHURST, HARKNESS,
                                             BREES, CHENG, ALSAFFAR,
                                             HIGGINBOTHAM, & JACOB P.L.L.C.
                                         7500 Rialto Blvd, Bldg. Two, Ste 250
                                         Austin, TX 78735
                                         (512) 476-4346 (o)
                                         (512) 467-4400 (f)

                                         NELSON O. TYRONE, III
                                            nelson@tyronelaw.com
                                            Georgia State Bar #721189
                                         TYRONE LAW FIRM
                                            1201 Peachtree Street N.E.
                                            Atlanta GA, 30361
                                            (404) 377-0017 (o)
                                            (404) 249-6764 (f)

                                         Attorneys for the Plaintiff




                                   Page 10 of 11
   Case 1:20-cv-03090-LMM Document 37 Filed 03/01/21 Page 11 of 11




        CERTIFICATE OF SERVICE & COMPLIANCE

    By my signature below, I certify that this pleading was prepared using

Century Schoolbook at 13 point size. Further, I certify that a copy of this

pleading, Plaintiff’s Sur-Surreply to Government’s Surreply to Plaintiff’s Mo-

tion, has been sent to the following on March 1, 2021 via the Court’s CM/ECF

notice system.



                                        BYUNG J. PAK
                                           UNITED STATES ATTORNEY
                                        TRISHANDA L. TREADWELL
                                           ASSISTANT U.S. ATTORNEY
                                           Georgia Bar No. 356896
                                           trish.treadwell@usdoj.gov
                                           600 Richard B. Russell Federal
                                           Bldg.
                                           75 Ted Turner Drive, S.W.
                                           Atlanta, Georgia 30303
                                           (404) 581-6000
                                           (404) 581-6150 facsimile


                                        /s/ Tom Jacob
                                        Tom Jacob
                                        WHITEHURST, HARKNESS,
                                        BREES, CHENG, ALSAFFAR,
                                        HIGGINBOTHAM, & JACOB P.L.L.C.




                                  Page 11 of 11
